Name: Council Regulation (EC) No 1037/1999 of 17 May 1999 on the application of specific measures for the import of grape juice and must originating in Cyprus
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  plant product;  trade;  Europe
 Date Published: nan

 Avis juridique important|31999R1037Council Regulation (EC) No 1037/1999 of 17 May 1999 on the application of specific measures for the import of grape juice and must originating in Cyprus Official Journal L 127 , 21/05/1999 P. 0005 - 0005COUNCIL REGULATION (EC) No 1037/1999of 17 May 1999on the application of specific measures for the import of grape juice and must originating in CyprusTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,(1) Whereas the agreement establishing an association between the European Economic Community and the Republic of Cyprus(1) provides for the opening of an annual Community tariff quota for certain concentrated grape juices and musts originating in Cyprus; whereas the import duty for this tariff quota is 0 %;(2) Whereas from 1 September 1995 the old reference price system applicable to imports of grape juice and must into the Community was replaced by new import arrangements resulting from the Uruguay Round of multilateral trade negotiations; whereas the association agreement with Cyprus must take these new import arrangements into account;(3) Whereas it is necessary to maintain the tariff preferences already granted and to permit Cyprus to continue to export its products to the Community under the tariff quota arrangements; whereas to this end and pending conclusion of a new agreement between the European Community and Cyprus, the necessary specific measures should be taken,HAS ADOPTED THIS REGULATION:Article 1The special duty listed in Annex I, Part 3, Section I, Annex 2, to the Customs Tariff of the European Communities for the import of concentrated grape juices and musts falling within CN codes 2009 60 51, 2009 60 71, ex 2009 60 90 and 2204 30 92 shall not be levied on the products in question originating in Cyprus and imported under tariff quota number 09.1421 as referred to in Annex V to Regulation (EC) No 1981/94(2).Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 May 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 133, 21.5.1973, p. 2.(2) OJ L 199, 2.8.1994, p. 1. Regulation as last amended by Regulation (EC) No 650/98 (OJ L 88, 24.3.1998, p. 8).